

114 HR 5904 IH: Taxpayers Before Insurers Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5904IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Walker (for himself, Mr. Brat, Mr. Palmer, Mr. Jody B. Hice of Georgia, and Mr. Buck) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Health and Human Services to deposit certain funds into the general
			 fund of the Treasury in accordance with provisions of Federal law with
			 regard to the Patient Protection and Affordable Care Act’s Transitional
			 Reinsurance Program.
	
 1.Short titleThis Act may be cited as the Taxpayers Before Insurers Act. 2.Deposit of certain reinsurance program funds into the Treasury (a)In generalIf the Secretary of Health and Human Services fails to make deposits into the general fund of the Treasury of the United States—
 (1)in an amount equal to $2,000,000,000 for each of calendar years 2014 and 2015, within 45 days of the date of enactment of this Act, there shall be rescinded from amounts appropriated for the general departmental management of the Office of the Secretary of Health and Human Services for fiscal year 2016, an amount equal to 50 percent of the unexpended balance of such amounts; and
 (2)in an amount equal to $1,000,000,000 for calendar year 2016, by March 1, 2017, there shall be rescinded from amounts appropriated for the general departmental management of the Office of the Secretary of Health and Human Services for fiscal year 2017, an amount equal to 50 percent of the unexpended balance of such amounts.
 (b)Source of fundsThe amounts to be deposited in accordance with subsection (a) shall be derived from contributions collected under the transitional reinsurance program under section 1341 of the Patient Protection and Affordable Care Act (42 U.S.C. 18061).
			